EXHIBIT 10.2

 

WESTAMERICA BANCORPORATION
EMPLOYEE RESTRICTED STOCK UNIT AWARD GRANT NOTICE
(2019 Omnibus Equity Incentive Plan)

 

As a key leader in our business, you are in a position to have significant
influence on the performance and success of Westamerica Bancorporation (the
“Company”). I am pleased to inform you that, in recognition of the role you play
in our collective success, you have been granted a Restricted Stock Unit Award.
This award is subject to the terms and conditions of the Westamerica
Bancorporation 2019 Omnibus Equity Incentive Plan, this Grant Notice, and the
following Restricted Stock Unit Agreement, and by signing below, you agree to
these terms and conditions. The details of this award are indicated below.

 

Grantee:

 

Date of Grant:

 

Number of Restricted Stock Units:

 

Vesting Commencement Date:

 

Performance-Vesting Period:

 

Performance-Vesting Criteria:

 

   

Delivery Date:

Applicable Vesting Date

 

WESTAMERICA BANCORPORATION

 

By:     Name:     Title:    

 

Acknowledged and agreed as of the __________________, 20__:

 

            Name:    

 

 

-63-

--------------------------------------------------------------------------------

 

 

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (together with the above grant notice
(the “Grant Notice”), this “Agreement”) is made and entered into as of the date
set forth on the Grant Notice by and between the Company and the individual (the
“Grantee”) set forth on the Grant Notice.

 

WHEREAS, pursuant to the Westamerica Bancorporation 2019 Omnibus Equity
Incentive Plan (the “Plan”), the Administrator (the “Administrator”) has
determined that it is to the advantage and best interest of the Company to grant
to the Grantee this award of performance-vested Restricted Stock Units (the
“Restricted Stock Units”) as set forth in the Grant Notice and subject to the
terms and provisions of the Plan, which is incorporated herein by reference, and
this Agreement (the “Award”).

 

NOW, THEREFORE, in consideration of the mutual agreements contained herein, the
Grantee and the Company hereby agree as follows:

 

1.     Acceptance of Agreement. Grantee has reviewed all of the provisions of
the Plan, the Grant Notice and this Restricted Stock Unit Award Agreement. By
accepting this Award, Grantee agrees that this Award is granted under and
governed by the terms and conditions of the Plan, the Grant Notice and this
Restricted Stock Unit Award Agreement. Grantee hereby agrees to accept as
binding, conclusive and final all decisions or interpretations of the
Administrator on questions relating to the Plan, the Grant Notice, this
Agreement. If Grantee signs this Agreement and Grant Notice electronically,
Grantee’s electronic signature of this Agreement shall have the same validity
and effect as a signature affixed by hand.

 

2.     Grant of Award. The Restricted Stock Units granted hereunder pursuant to
Section 9 of the Plan shall be subject to the terms and provisions of the Plan,
and all capitalized terms not otherwise defined herein shall have the meaning
ascribed to them in the Plan. For purposes of this Agreement, “Termination”
shall mean the termination of the employment of the Grantee with the Company and
all Affiliates thereof (including because of the Grantee’s employer ceasing to
be an Affiliate of the Company) shall terminate; and “Termination Date” shall
mean the date of the Termination. For purposes of this Agreement, Termination
will not occur when Grantee goes on a military leave, a sick leave or another
bona fide leave of absence that was approved by the Company in writing if the
terms of the leave provide for continued service crediting, or when continued
service crediting is required by Applicable Law. Notwithstanding the foregoing,
an approved leave of absence for six months or less, which does not in fact
exceed six months, will not result in Termination for purposes of this
Agreement. However, Termination will occur when approved leave described in this
Section 2 ends, unless Grantee immediately returns to active work. Until the
Shares covered by Restricted Stock Units are issued to Grantee (as evidenced by
the appropriate entry on the books of the Company or of a duly authorized
transfer agent of the Company), no right to vote or receive dividends or any
other rights as a shareholder will exist with respect to such Shares.

 

-64-

--------------------------------------------------------------------------------

 

 

3.     Vesting.

 

3.1     Subject to the provisions of the Plan and Sections 3.2 and 3.3 of this
Agreement, and except as otherwise provided in a written employment agreement
between the Company or an Affiliate and the Grantee (if any):

 

3.1.1     The Restricted Stock Units shall vest based on achievement of the
Performance Vesting Criteria, as described in the Grant Notice, during the
Performance Period (the last date of the Performance Vesting Period, unless such
other date or dates is indicated in the Performance Vesting Criteria (each, a
“Vesting Date”)), subject to the Grantee not experiencing a Termination prior to
each applicable Vesting Date. If any Restricted Stock Units do not vest on the
applicable Vesting Date, such Restricted Stock Units shall be forfeited on such
Vesting Date.

 

3.1.2     The Restricted Stock Units shall vest, regardless of whether the
Performance Vesting Criteria are met, if, prior to Grantee’s Termination Date, a
Change in Control occurs.

 

3.2     If the Grantee experiences a Termination for any reason other than due
to death or Disability following the first anniversary of the Date of Grant, but
prior to an applicable Vesting Date, as of the Termination Date, the Grantee
shall forfeit any unvested Restricted Stock Units. If the Grantee experiences a
Termination due to death or Disability following the first anniversary of the
Date of Grant, but prior to an applicable Vesting Date, all then-unvested
Restricted Stock Units which could by their terms otherwise become vested during
the 90-day period following such Termination (and all other Restricted Stock
Units will become forfeited on the date of such Termination) will remain
outstanding for 90 days. Any such unvested Restricted Stock Units which do not
become vested during such 90-day period will be forfeited upon expiration of
such 90-day period.

 

4.     Transfer and Settlement of Restricted Stock Units. The Restricted Stock
Units issued under this Agreement may not be sold, transferred or otherwise
disposed of and may not be pledged or otherwise hypothecated (each, a
“Transfer”). In addition, Grantee shall not sell any Shares received with
respect to Restricted Stock Units (even following settlement of Restricted Stoc
Units) at a time when Applicable Laws, regulations or Company or insider trading
policies prohibit such sale. This Award (to the extent vested) shall be settled
by the Company by the issuance and delivery of Shares as soon as reasonably
practical after (but no later than 74 days after) the Delivery Date, as
indicated in the Grant Notice, to the Grantee (or if applicable, the
beneficiaries of the Grantee). Any issuance of Shares shall be made only in
whole Shares, and any fractional shares shall be distributed in an equivalent
cash amount.

 

5.     General.

 

5.1     Governing Law. This Agreement shall be governed by and construed under
the laws of the State of California.

 

5.2     Community Property. Without prejudice to the actual rights of the
spouses as between each other, for all purposes of this Agreement, the Grantee
shall be treated as agent and attorney-in-fact for that interest held or claimed
by his or her spouse with respect to this Award and the parties hereto shall act
in all matters as if the Grantee was the sole owner of this Award. This
appointment is coupled with an interest and is irrevocable.

 

-65-

--------------------------------------------------------------------------------

 

 

5.3     No Employment Rights. Nothing contained herein shall be construed as an
agreement by the Company or any of its subsidiaries, express or implied, to
employ the Grantee or contract for the Grantee’s services, to restrict the
Company’s or such subsidiary’s right to discharge the Grantee or cease
contracting for the Grantee’s services or to modify, extend or otherwise affect
in any manner whatsoever the terms of any employment agreement or contract for
services which may exist between the Grantee and the Company or any Affiliate.

 

5.4     Application to Other Stock. In the event any capital stock of the
Company or any other corporation shall be distributed on, with respect to or in
exchange for Shares underlying Restricted Stock Units as a stock dividend, stock
split, reclassification, recapitalization or similar transaction in connection
with any merger or reorganization or otherwise, all restrictions, rights and
obligations set forth in this Agreement shall apply with respect to such other
capital stock to the same extent as they are, or would have been applicable, to
the Shares underlying Restricted Stock Units on or with respect to which such
other capital stock was distributed, and references to “Company” in respect of
such distributed stock shall be deemed to refer to the company to which such
distributed stock relates.

 

5.5     No Third-Party Benefits. Except as otherwise expressly provided in this
Agreement, none of the provisions of this Agreement shall be for the benefit of,
or enforceable by, any third-party beneficiary.

 

5.6     Successors and Assigns. Except as provided herein to the contrary, this
Agreement shall be binding upon and inure to the benefit of the parties, their
respective successors and permitted assigns.

 

5.7     No Assignment. Except as otherwise provided in this Agreement, the
Grantee may not assign any of his or her rights under this Agreement without the
prior written consent of the Company, which consent may be withheld in its sole
discretion. The Company shall be permitted to assign its rights or obligations
under this Agreement so long as such assignee agrees to perform all of the
Company’s obligations hereunder.

 

5.8     Severability. The validity, legality or enforceability of the remainder
of this Agreement shall not be affected even if one or more of the provisions of
this Agreement shall be held to be invalid, illegal or unenforceable in any
respect.

 

5.9     Equitable Relief. The Grantee acknowledges that, in the event of a
threatened or actual breach of any of the provisions of this Agreement, damages
alone will be an inadequate remedy, and such breach will cause the Company
great, immediate and irreparable injury and damage. Accordingly, the Grantee
agrees that the Company shall be entitled to injunctive and other equitable
relief, and that such relief shall be in addition to, and not in lieu of, any
remedies it may have at law or under this Agreement.

 

5.10     Jurisdiction. Any suit, action or proceeding with respect to this
Agreement, or any judgment entered by any court in respect of any thereof, shall
be brought in any court of competent jurisdiction in the State of California,
and the Company and the Grantee hereby submit to the exclusive jurisdiction of
such courts for the purpose of any such suit, action, proceeding or judgment.
The Grantee and the Company hereby irrevocably waive (i) any objections which it
may now or hereafter have to the laying of the venue of any suit, action or
proceeding arising out of or relating to this Agreement brought in any court of
competent jurisdiction in the State of California and (ii) any claim that any
such suit, action or proceeding brought in any such court has been brought in
any inconvenient forum.

 

-66-

--------------------------------------------------------------------------------

 

 

5.11     Taxes. By agreeing to this Agreement, the Grantee represents that he or
she has reviewed with his or her own tax advisors the federal, state, local and
foreign tax consequences of the transactions contemplated by this Agreement and
that he or she is relying solely on such advisors and not on any statements or
representations of the Company or any of its agents. The Company shall be
entitled to require a cash payment by or on behalf of the Grantee and/or to
deduct from the Shares or cash issuable hereunder or from other compensation
payable to the Grantee the minimum amount of any sums required by federal, state
or local tax law to be withheld (or other such sums that that will not cause
adverse accounting consequences for the Company and is permitted under
applicable withholding rules promulgated by the Internal Revenue Service or
another applicable governmental entity) with respect to the Restricted Stock
Unit Award.

 

5.12     Section 409A Compliance. The intent of the parties is that payments and
benefits under this Agreement comply with Section 409A of Code to the extent
subject thereto, and, accordingly, to the maximum extent permitted, this
Agreement shall be interpreted and be administered to be in compliance
therewith. Notwithstanding anything contained herein to the contrary, to the
extent required to avoid accelerated taxation and/or tax penalties under Section
409A of the Code, the Grantee shall not be considered to have separated from
service with the Company for purposes of this Agreement and no payment shall be
due to the Grantee under this Agreement on account of a separation from service
until the Grantee would be considered to have incurred a “separation from
service” from the Company within the meaning of Section 409A of the Code. Any
payments described in this Agreement that are due within the “short-term
deferral period” as defined in Section 409A of the Code shall not be treated as
deferred compensation unless applicable law requires otherwise. Notwithstanding
anything to the contrary in this Agreement, to the extent that any amounts are
payable upon a separation from service and such payment would result in
accelerated taxation and/or tax penalties under Section 409A of the Code, such
payment, under this Agreement or any other agreement of the Company, shall be
made on the first business day after the date that is six (6) months following
such separation from service (or death, if earlier). The Company makes no
representation that any or all of the payments described in this Agreement will
be exempt from or comply with Section 409A of the Code and makes no undertaking
to preclude Section 409A of the Code from applying to any such payment. If it is
determined that the terms of this Agreement have been structured in a manner
that would result in adverse tax treatment under Section 409A of the Code, the
parties agree to cooperate in taking all reasonable measures to restructure the
arrangement to minimize or avoid such adverse tax treatment without materially
impairing Grantee’s economic rights. The Grantee shall be solely responsible for
the payment of any taxes and penalties incurred under Section 409A.

 

5.13     Headings. The section headings in this Agreement are inserted only as a
matter of convenience, and in no way define, limit, extend or interpret the
scope of this Agreement or of any particular section.

 

5.14     Number and Gender. Throughout this Agreement, as the context may
require, (a) the masculine gender includes the feminine and the neuter gender
includes the masculine and the feminine; (b) the singular tense and number
includes the plural, and the plural tense and number includes the singular; (c)
the past tense includes the present, and the present tense includes the past;
(d) references to parties, sections, paragraphs and exhibits mean the parties,
sections, paragraphs and exhibits of and to this Agreement; and (e) periods of
days, weeks or months mean calendar days, weeks or months.

 

-67-

--------------------------------------------------------------------------------

 

 

5.15     Electronic Delivery and Disclosure. The Company may, in its sole
discretion, decide to deliver or disclose, as applicable, any documents related
to this Award granted under the Plan, future awards that may be granted under
the Plan, the prospectus related to the Plan, the Company’s annual reports or
proxy statements by electronic means or to request Grantee’s consent to
participate in the Plan by electronic means, including, but not limited to, the
Securities and Exchange Commission’s Electronic Data Gathering, Analysis, and
Retrieval system or any successor system (“EDGAR”). Grantee hereby consents to
receive such documents delivered electronically or to retrieve such documents
furnished electronically (including on EDGAR), as applicable, and agrees to
participate in the Plan through any online or electronic system established and
maintained by the Company or another third party designated by the Company.

 

5.16     Data Privacy. Grantee agrees that all of Grantee’s information that is
described or referenced in this Agreement and the Plan may be used by the
Company, its affiliates and the designated broker and its affiliates to
administer and manage Grantee’s participation in the Plan.

 

5.17     Acknowledgments of Grantee. Grantee has reviewed the Plan and this
Agreement in their entirety, has had an opportunity to obtain the advice of
counsel prior to executing this Agreement, fully understands all provisions of
the Plan and this Agreement and, by accepting the Notice of Grant, acknowledges
and agrees to all of the provisions of the Plan and this Agreement.

 

5.18     Complete Agreement. The Grant Notice, this Agreement, and the Plan
constitute the parties’ entire agreement with respect to the subject matter
hereof and supersede all agreements, representations, warranties, statements,
promises and understandings, whether oral or written, with respect to the
subject matter hereof.

 

5.19     Waiver. The Grantee acknowledges that a waiver by the Company of a
breach of any provision of this Agreement shall not operate or be construed as a
waiver of any other provision of this Agreement, or of any subsequent breach by
the Grantee.

 

5.20     Signature in Counterparts. This Agreement may be signed in
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

 

5.21     Amendments and Termination. To the extent permitted by the Plan, this
Agreement may be wholly or partially amended, altered or terminated at any time
or from time to time by the Administrator or the Board, but no amendment,
alteration or termination shall be made that would materially impair the rights
of a Grantee under this Restricted Stock Unit Award Agreement without such
Grantee’s consent.

 

 

 

-68-